COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00290-CV


OLNA LAWLER                                                            APPELLANT

                                          V.

WELLS FARGO BANK N.A., AS                                               APPELLEE
TRUSTEE FOR CARRINGTON
MORTGAGE LOAN TRUST,
SERIES 2006-NC4 ASSET-
BACKED PASS-THROUGH
CERTIFICATES


                                      ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      After being granted an extension, appellant Olna Lawler filed her appellate

brief on January 13, 2014. Two days later, we notified Lawler that her brief did

not comply with several portions of rules 9.4 and 38.1 and ordered her to file a

compliant, amended brief. Tex. R. App. P. 9.4 (h), (i) & 38.1(a), (f), (g), (i), (j),

      1
       See Tex. R. App. P. 47.4.
(k). We further warned her we could dismiss the appeal if she failed to timely file

a compliant brief. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. Lawler requested

and received two extensions to file an amended brief; but she notified the court

on March 27, 2014 that she is unable to hire a lawyer or file a compliant brief.

Because Lawler failed to file an amended brief, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 3, 2014




                                    2